(Same syllabus as in the next preceding case of Wade v. The Commissionersof Craven, which is cited and approved.)
As the case was decided in this court upon a question of law, it is unnecessary to report the facts.
The ground upon which the appeal was based was, an excessive valuation of the property of the plaintiff for taxation. No error in matter of law was alleged as ground for the appeal.
Upon the hearing, his Honor, upon motion of the defendant's counsel, dismissed the proceedings on the ground that the court had no jurisdiction thereof. From this judgment the plaintiff appealed.
The only points presented by this record are decided in Wade v.Commissioners of Craven County, ante, 81.
We refer to that decision for the reasons which induce us to declare, that the judgment of his Honor in this case is affirmed.
PER CURIAM.                                   Judgment affirmed.
(85)